     Case 2:19-cv-02345-AB-AFM Document 1 Filed 03/28/19 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiffs,
 9
10                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
11
12   DAVID WEISBERG, individually and)        Case No.
13   on behalf of all others similarly  )
     situated,                          )     CLASS ACTION
14                                      )
15   Plaintiff,                         )     COMPLAINT FOR VIOLATIONS
                                        )     OF:
16
            vs.                         )
17                                      )     1. NEGLIGENT VIOLATIONS OF
                                                 THE TELEPHONE CONSUMER
18                                      )        PROTECTION ACT [47 U.S.C.
     MAIN STREET FINANCE GROUP, )                §227 ET SEQ.]
19   LLC; DOES 1 through 10, inclusive, )     2. WILLFUL VIOLATIONS OF THE
                                                 TELEPHONE CONSUMER
20                                      )        PROTECTION ACT [47 U.S.C.
     Defendants.                        )        §227 ET SEQ.]
21
                                        )
22                                      )     DEMAND FOR JURY TRIAL
23         Plaintiff, DAVID WEISBERG (“Plaintiff”), individually and all others
24   similarly situated, alleges the following upon information and belief based upon
25   personal knowledge:
26                             NATURE OF THE CASE
27         1.    Plaintiff brings this action individually and on behalf of all others
28   similarly situated seeking damages and any other available legal or equitable


                                CLASS ACTION COMPLAINT
                                           -1-
     Case 2:19-cv-02345-AB-AFM Document 1 Filed 03/28/19 Page 2 of 8 Page ID #:2




 1   remedies resulting from the illegal actions of MAIN STREET FINANCE GROUP,
 2   LLC (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff
 3   on Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 4   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 5                             JURISDICTION & VENUE
 6           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a
 9   company with its principal place of business and State of Incorporation in Florida
10   state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
11   the TCPA, which, when aggregated among a proposed class in the thousands,
12   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
13   diversity jurisdiction and the damages threshold under the Class Action Fairness
14   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
15           3.   Venue is proper in the United States District Court for the Central
16   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
17   because Defendant does business within the state of California and Plaintiff resides
18   within this District.
19                                       PARTIES
20           4.   Plaintiff, DAVID WEISBERG (“Plaintiff”), is a natural person
21   residing in Los Angeles County of the state of California and is a “person” as
22   defined by 47 U.S.C. § 153 (10).
23           5.   Defendant, MAIN STREET FINANCE GROUP, LLC (“Defendant”),
24   is a small business loan company and is a “person” as defined by 47 U.S.C. § 153
25   (10).
26           6.   The above named Defendant, and its subsidiaries and agents, are
27   collectively referred to as “Defendants.” The true names and capacities of the
28   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 2:19-cv-02345-AB-AFM Document 1 Filed 03/28/19 Page 3 of 8 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                              FACTUAL ALLEGATIONS
13         8.     Beginning on or around June 5, 2018, Defendant contacted Plaintiff
14   on his cellular telephone, (310) 776-0740, in an effort to sell or solicit its services.
15         9.     Defendant used an “automatic telephone dialing system”, as defined
16   by 47 U.S.C. § 227(a)(1) to place its daily calls to Plaintiff seeking to sell or solicit
17   its business services. At one or more instance during these calls, Defendant utilized
18   an “artificial or prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
19         10.    Defendant’s calls constituted calls that were not for emergency
20   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
21         11.    Defendant’s calls were placed to telephone number assigned to a
22   cellular telephone service for which Plaintiff incurs a charge for incoming calls
23   pursuant to 47 U.S.C. § 227(b)(1).
24         12.    Plaintiff is not a customer of Defendant’s services and has never
25   provided any personal information, including his cellular telephone number, to
26   Defendant for any purpose whatsoever. Accordingly, Defendant never received
27   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
28   dialing system or an artificial or prerecorded voice on his cellular telephone


                                    CLASS ACTION COMPLAINT
                                               -3-
     Case 2:19-cv-02345-AB-AFM Document 1 Filed 03/28/19 Page 4 of 8 Page ID #:4




 1   pursuant to 47 U.S.C. § 227(b)(1)(A).
 2                                CLASS ALLEGATIONS
 3         13.    Plaintiff brings this action on behalf of himself and all others similarly
 4   situated, as a member of the proposed class (hereafter “The Class”) defined as
 5   follows:
 6
 7                All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
 8                telephone made through the use of any automatic
 9                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
10
                  receiving such calls within the four years prior to the
11                filing of this Complaint
12
           14.    Plaintiff represents, and is a member of, The Class, consisting of All
13
     persons within the United States who received any telephone calls from Defendant
14
     to said person’s cellular telephone made through the use of any automatic telephone
15
     dialing system or an artificial or prerecorded voice and such person had not
16
     previously not provided their cellular telephone number to Defendant within the
17
     four years prior to the filing of this Complaint.
18
           15.    Defendant, its employees and agents are excluded from The Class.
19
     Plaintiff does not know the number of members in The Class, but believes the Class
20
     members number in the thousands, if not more. Thus, this matter should be
21
     certified as a Class Action to assist in the expeditious litigation of the matter.
22
           16.    The Class is so numerous that the individual joinder of all of its
23
     members is impractical. While the exact number and identities of The Class
24
     members are unknown to Plaintiff at this time and can only be ascertained through
25
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
26
     The Class includes thousands of members.            Plaintiff alleges that The Class
27
     members may be ascertained by the records maintained by Defendant.
28



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:19-cv-02345-AB-AFM Document 1 Filed 03/28/19 Page 5 of 8 Page ID #:5




 1            17.      Plaintiff and members of The Class were harmed by the acts of
 2   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 3   and Class members via their cellular telephones thereby causing Plaintiff and Class
 4   members to incur certain charges or reduced telephone time for which Plaintiff and
 5   Class members had previously paid by having to retrieve or administer messages
 6   left by Defendant during those illegal calls, and invading the privacy of said
 7   Plaintiff and Class members.
 8            18.      Common questions of fact and law exist as to all members of The
 9   Class which predominate over any questions affecting only individual members of
10   The Class. These common legal and factual questions, which do not vary between
11   Class members, and which may be determined without reference to the individual
12   circumstances of any Class members, include, but are not limited to, the following:
13
        a.          Whether, within the four years prior to the filing of this Complaint,
14
                    Defendant made any call (other than a call made for emergency purposes
15                  or made with the prior express consent of the called party) to a Class
16                  member using any automatic telephone dialing system or any artificial or
                    prerecorded voice to any telephone number assigned to a cellular
17                  telephone service;
18      b.          Whether Plaintiff and the Class members were damages thereby, and the
                    extent of damages for such violation; and
19
        c.          Whether Defendant should be enjoined from engaging in such conduct in
20                  the future.
21
              19.      As a person that received numerous calls from Defendant using an
22
     automatic telephone dialing system or an artificial or prerecorded voice, without
23
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
24
     Class.
25
              20.      Plaintiff will fairly and adequately protect the interests of the members
26
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
27
     class actions.
28



                                       CLASS ACTION COMPLAINT
                                                  -5-
     Case 2:19-cv-02345-AB-AFM Document 1 Filed 03/28/19 Page 6 of 8 Page ID #:6




 1         21.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Class members is impracticable. Even if every Class member could afford
 4   individual litigation, the court system could not. It would be unduly burdensome
 5   to the courts in which individual litigation of numerous issues would proceed.
 6   Individualized litigation would also present the potential for varying, inconsistent,
 7   or contradictory judgments and would magnify the delay and expense to all parties
 8   and to the court system resulting from multiple trials of the same complex factual
 9   issues. By contrast, the conduct of this action as a class action presents fewer
10   management difficulties, conserves the resources of the parties and of the court
11   system, and protects the rights of each Class member.
12         22.    The prosecution of separate actions by individual Class members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Class members not parties to such
15   adjudications or that would substantially impair or impede the ability of such non-
16   party Class members to protect their interests.
17         23.    Defendant has acted or refused to act in respects generally applicable
18   to The Class, thereby making appropriate final and injunctive relief with regard to
19   the members of the California Class as a whole.
20
                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                               47 U.S.C. §227 et seq.
23         24.    Plaintiff repeats and incorporates by reference into this cause of
24   action the allegations set forth above at Paragraphs 1-23.
25         25.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
28         26.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et



                                  CLASS ACTION COMPLAINT
                                             -6-
     Case 2:19-cv-02345-AB-AFM Document 1 Filed 03/28/19 Page 7 of 8 Page ID #:7




 1   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 2   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 3          27.    Plaintiff and the Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5
 6
                         SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                      Act
 8                            47 U.S.C. §227 et seq.
 9          28.    Plaintiff repeats and incorporates by reference into this cause of

10   action the allegations set forth above at Paragraphs 1-23.

11          29.    The foregoing acts and omissions of Defendant constitute numerous

12
     and multiple knowing and/or willful violations of the TCPA, including but not

13
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

14
     seq.

15
            30.    As a result of Defendant’s knowing and/or willful violations of 47
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
16
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
17
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18
            31.    Plaintiff and the Class members are also entitled to and seek
19
     injunctive relief prohibiting such conduct in the future.
20
21
                                  PRAYER FOR RELIEF
22
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
23
24
                             FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                               47 U.S.C. §227 et seq.
27
                   As a result of Defendant’s negligent violations of 47 U.S.C.
28                  §227(b)(1), Plaintiff and the Class members are entitled to and


                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:19-cv-02345-AB-AFM Document 1 Filed 03/28/19 Page 8 of 8 Page ID #:8




 1              request $500 in statutory damages, for each and every violation,
                pursuant to 47 U.S.C. 227(b)(3)(B); and
 2
 3             Any and all other relief that the Court deems just and proper.
 4
                        SECOND CAUSE OF ACTION
 5   Knowing and/or Willful Violations of the Telephone Consumer Protection
 6                                     Act
                             47 U.S.C. §227 et seq.
 7
 8             As a result of Defendant’s willful and/or knowing violations of 47
                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 9
                and request treble damages, as provided by statute, up to $1,500, for
10              each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
11              U.S.C. §227(b)(3)(C); and

12             Any and all other relief that the Court deems just and proper.
13
14        Respectfully Submitted this 28th day of March, 2019.
15                          LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
17                                  By: /s Todd M. Friedman
                                        Todd M. Friedman
18
                                        Law Offices of Todd M. Friedman
19                                      Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



                               CLASS ACTION COMPLAINT
                                          -8-
